ORDER

PER CURIAM.
Michael Jones was charged by information with robbery in the second degree. Jones pled guilty pursuant to a plea agreement that he would not be sentenced as a persistent offender. Jones was sentenced to nine years imprisonment with no status, to run concurrently with a previous jury-tried case in which he received a sentence of eight years as a persistent offender. Jones claims ineffective assistance of counsel and states he feels he was mislead by counsel in pleading guilty to the charges in the case at bar. Jones claims he accepted the plea agreement because he understood he would not be treat*541ed as a persistent offender in either ease. His motion under Rule 24.035 was denied.
Affirmed, Rule 84.16(b).